— Order modifying a final decree of divorce by granting defendant’s application made pursuant to sections 1172-a and 1172-c of the Civil Practice Act, and reducing the amount of alimony payable, and conditionally denying appellant’s motion to punish the defendant for contempt for failure to pay alimony, modified on the law and the facts by striking therefrom the provision reducing the alimony payments to be made by defendant. As thus modified, the order is affirmed, with $10 costs and disbursements, payable to appellant. There is no showing of changed circumstances in the financial condition of the parties since the entry of the decree, and reduction of the amount of alimony is, therefore, not justified. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.